Fourth Court of Appeals
                                San Antonio, Texas
                                        June 4, 2014

                                   No. 04-14-00333-CR

                                   Gersom SANCHEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 01-0682-CR
                         Honorable Gary L. Steel, Judge Presiding


                                      ORDER

Sitting:     Patricia O. Alvarez, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court